United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-1481
                          ___________________________

                                     Robert George

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                                 Officer Jason Tucker

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                       Appeal from United States District Court
                  for the Western District of Missouri - Springfield
                                   ____________

                             Submitted: August 28, 2014
                              Filed: September 2, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Robert George, Jr. appeals the district court’s dismissal without prejudice of
his complaint for failure to pay an initial partial filing fee. After careful review, we
hold the district court abused its discretion by dismissing the case without first taking
steps to determine whether George’s failure to pay was caused by circumstances
beyond his control, such as prison officials’ failure to adhere to his request to remit
payment using funds from his account. See Wilson v. Sargent, 313 F.3d 1315, 1316-
17, 1320-21 (11th Cir. 2002) (per curiam) (district court abused its discretion by
dismissing complaint, for failure to pay initial partial filing fee, without first taking
reasonable steps to determine whether prisoner tried to pay fee by authorizing prison
officials to make payment from his inmate account); Hatchet v. Nettles, 201 F.3d 651,
652, 654 (5th Cir. 2000) (per curiam) (same; reasonable steps may include issuing
show-cause order). Notably, George had submitted to the district court, as part of his
in forma pauperis motion, a signed form authorizing the prison to withdraw funds
from his account and forward payments to the clerk of court. See Wilson, 313 F.3d
at 1321 (if prisoner authorized officials to make payment, case ordinarily should not
be dismissed). Additionally, we note that the initial partial filing fee was likely
miscalculated, as the court counted as “deposits” three credits (for $150.11, $13.86,
and $163.97) to George’s account, which appear to be merely adjustments for
erroneous debits from his account.

       Accordingly, George’s motion to appeal in forma pauperis is granted, and the
dismissal of his complaint is reversed. On remand, the district court is instructed to
(1) re-calculate the initial partial filing fee under 28 U.S.C. § 1915(b)(1), and (2)
order George to show cause why the fee has not been paid, or take other reasonable
steps to determine whether he tried to comply with the court’s fee-payment order.
                        ______________________________




                                          -2-